                Case 1:15-cv-01588-LAP Document 91
                                                88 Filed 07/07/20
                                                         07/02/20 Page 1 of 3




 UNITED STATES DISTRICT COURT FOR THE
 SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – – –X

 TRINITY INVESTMENTS LIMITED,                                   :
                                        Plaintiff,              :   15 Civ. 1588
                               v.                               :   JUDGMENT
 THE REPUBLIC OF ARGENTINA                                      :
                                        Defendant.              :
 ––––––––––––––––––––––––––––––––X

           Plaintiff having moved this Court for summary judgment, and the matter having come

 before the Honorable Loretta A. Preska, United States District Court, and the Court having granted

                                                              July 7, 2020
 partial summary judgment pursuant to the Opinion dated ________________________, and

 directed that judgment be entered for the principal amount of the bonds described below, plus

 accrued interest,

           NOW, it is hereby, ORDERED, ADJUDGED, AND DECREED that plaintiff shall

 recover from Defendant the Republic of Argentina (the “Republic”) as follows:1

           1.       With respect to plaintiff Trinity Investments Designated Activity Company

 (“Trinity”)’s bond in the principal amount of $1,500,000 (11.375% Global Bond due January 30,

 2017, ISIN US040114AR16), Trinity shall recover from the Republic $4,411,524.74, which is

 comprised of: (i) $1,500,000 (representing the unpaid value of the principal of the bond), plus (ii)

 $1,950,812.50 (representing the unpaid interest on the principal of the bond, solely to the extent

 that the unpaid coupons became due at a point on or after six years prior to the filing of the

 Complaint), plus (iii) $960,712.24 (representing statutory pre-judgment interest, at the rate of 9%,

 accruing on each recoverable unpaid interest coupon).



 1
     All amounts herein are calculated as of July 6, 2020.


DB3/ 203437947.3
               Case 1:15-cv-01588-LAP Document 91
                                               88 Filed 07/07/20
                                                        07/02/20 Page 2 of 3



          2.       With respect to plaintiff Trinity’s bond in the principal amount of $728,000

 (9.750% Global Bond due September 19, 2027, ISIN US040114AV28), Trinity shall recover from

 the Republic $1,991,385.12, which is comprised of: (i) $728,000 (representing the unpaid value of

 the principal of the bond), plus (ii) $837,169.67 (representing the unpaid interest on the principal

 of the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Complaint), plus (iii) $426,215.45 (representing statutory pre-judgment

 interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          3.       With respect to plaintiff Trinity’s bond in the principal amount of $245,000

 (11.750% Global Bond due April 7, 2009, ISIN US040114BE93), Trinity shall recover from the

 Republic $754,442.31, which is comprised of: (i) $245,000 (representing the unpaid value of the

 principal of the bond), plus (ii) $338,093.19 (representing the unpaid interest on the principal of

 the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Complaint), plus (iii) $171,349.12 (representing statutory pre-judgment

 interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          4.       With respect to plaintiff Trinity’s bond in the principal amount of $100,000

 (11.375% Global Bond due March 15, 2010, ISIN US040114FC91), Trinity shall recover from the

 Republic $302,720.97, which is comprised of: (i) $100,000 (representing the unpaid value of the

 principal of the bond), plus (ii) $134,288.19 (representing the unpaid interest on the principal of

 the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Complaint), plus (iii) $68,432.78 (representing statutory pre-judgment

 interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          5.       With respect to plaintiff Trinity’s bond in the principal amount of $2,620,000

 (11.750% Global Bond due June 15, 2015, ISIN US040114GA27), Trinity shall recover from the



DB3/ 203437947.3                                  2
               Case 1:15-cv-01588-LAP Document 91
                                               88 Filed 07/07/20
                                                        07/02/20 Page 3 of 3



 Republic $7,948,734.03, which is comprised of: (i) $2,620,000 (representing the unpaid value of

 the principal of the bond), plus (ii) $3,557,377.78 (representing the unpaid interest on the principal

 of the bond, solely to the extent that the unpaid coupons became due at a point on or after six years

 prior to the filing of the Complaint), plus (iii) $1,771,356.25 (representing statutory pre-judgment

 interest, at the rate of 9%, accruing on each recoverable unpaid interest coupon).

          6.       With respect to plaintiff Trinity’s bond in the principal amount of $179,077

 (12.250% Global Bond due June 19, 2018, ISIN US040114GG96), Trinity shall recover from the

 Republic $1,011,706.87, which is comprised of: (i) $179,077 (representing the unpaid value of the

 principal of the bond), plus (ii) $145,424.60 (representing accrued interest, capitalized

 semiannually), plus (iii) $458,908.36 (representing the unpaid interest on the principal of the bond,

 solely to the extent that the unpaid coupons became due at a point on or after six years prior to the

 filing of the Complaint), plus (iv) $228,296.91 (representing statutory pre-judgment interest, at the

 rate of 9%, accruing on each recoverable unpaid interest coupon).

          It is further ORDERED that, until further notice from the Court, plaintiff must refrain from

 selling or otherwise transferring its beneficial interests in the bonds involved in this action without

 advising the Court in advance and obtaining permission of the Court. [For the avoidance of doubt,

 following the entry of this Judgment, plaintiff may, without further leave of Court sell or transfer

 this Judgment, and together with such sale or assignment, plaintiff’s surviving rights under the

 pari passu covenant of the relevant bonds. Plaintiff may not transfer any other rights arising from

 the relevant bonds without leave of Court.]


  Dated: New York, New York
               7th 2020
         July ____,                                           __________________________
                                                                      Hon. Loretta A. Preska
                                                                              District Judge



DB3/ 203437947.3                                   3
